DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 03/11/2021.  
Claim(s) 1, 4-10, 13-19 is/are pending in the application.
Claim(s) 2, 11 was/were previously canceled.
Independent claim(s) 1, 10, 19 was/were amended.
Claim(s) 3, 12 was/were canceled.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “wherein a number of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a number of characters of the operating information to be displayed on the display section in the case in which the distance between wherein a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance” as recited in independent claim 1 (and similarly in independent claim(s) 10, 19), filed 03/11/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Pretlove, Sakaguchi and Mitsuhashi, used in the previous rejection of claim(s) 1, 3, 10, 12, 19, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.
In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown previously and in the updated rejection below, Mitsuhashi discloses in paragraph [0090] that the volume of projection information (the number of characters) may be increased when the distance from the projector 20 to the base pad 30 (paper 32) increases. More specifically, it executes control so as to increase the volume of projection information (the number of characters) to be included in the wider projection rage when the distance between the projector 20 and the base pad 30 (paper 32) increases and to decrease the volume of projection information (the number of characters) to be included in the projection range when the distance between the projector 20 and the base pad 30 (paper 32) is smaller. Therefore, Mitsuhashi is viewed as teaching/suggesting a method, wherein a number of characters of the operating information to be displayed on the display section in the case in which the distance between the an object and another object is the second distance is smaller than a number of characters of the operating information to be displayed on the display section in the case in which the distance between the object and the other object is the first distance, wherein the number of characters of the 
Sakaguchi discloses in paragraph [0044] that when the distance between the host vehicle and an object is smaller than the first threshold, the display device 1 may reduce both the display brightness and the display area as compared to when the distance between the host vehicle and the object is equal to or larger than the first threshold. As shown in Figs.3A-3C, the reduction of display area is shown to scale down that of the information being displayed. Further, Fig.7 shows examples of other types of displayed information, such as 54, 56, 58, 62 that contain characters of text. As such, this would suggest that the reduction of the display area of such displayed information would also include the scaling down of the text characters that are displayed. Therefore, Sakaguchi is viewed as teaching/suggesting a method, wherein a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the object is the second distance is smaller than a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the object is the first distance, where Pretlove is relied upon for the base teaching of interaction of an operator and a robot.
Therefore, while Mitsuhashi and Sakaguchi both teach different features as noted above, and neither teach both as applicant argues, it is in the combination of Pretlove with Mitsuhashi and Sakaguchi, that is viewed to teach/suggest the invention as claimed. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 9-10, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove et al. (US 2006/0241792 A1) in view of Sakaguchi (US 2016/0365068 A1) and Mitsuhashi et al. (US 2010/0014056 A1).

In regards to claim 1, Pretlove teaches a control device configured to control a robot, the control device comprising:
a display control section configured to change a display configuration other than a display position of operating information of the robot to be displayed on a display section configured to transmit visible light (e.g. Abstract: generating technical information about a device or process by recognizing the identity of a device or process, retrieving a store image dependent on the device, combining the store virtual image together with an image of a real device object displaying the combination on a display and providing a virtual control HMI means to the user for monitoring and/or controlling the device or process; also [0072],Fig.4: control panel superimposed on the image of the object; control panel may consist of a display part which may show a menu main item text or a graphic, such as online readings; control panel may also have two to four control buttons which may be used to manipulate items or menu items shown in the display of the control panel; an item on the display may be selected and buttons operated to access more information; also [0001]: may be applied to monitoring, control and/or programming of an industrial robot for robotic and automated applications; Examiner’s note: interaction with control panel may be viewed as having the display configuration of operating information changed),
but does not explicitly teach the device,
wherein the display configuration is changed based on a distance between an operator and the robot,
wherein the display configuration in a case in which the distance between the operator and the robot is a first distance and the display configuration in a case in which the distance between the operator and the robot is a second distance shorter than the first distance are different from each other, 
wherein a display area of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a display area of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance, and
wherein a number of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a number of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance, wherein the number of characters of the operating information in both cases does not equal 0,
wherein a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance.

However, Sakaguchi teaches a device,
wherein the display configuration is changed based on a distance between an operator and an object (e.g. [0044]: when the distance between the host vehicle (and operator) and an object is smaller than the first threshold, the display device 1 may reduce both the display brightness and the display area as compared to when the distance between the host vehicle (and operator) and the object is equal to or larger than the first threshold)
wherein the display configuration in a case in which the distance between the operator and the object is a first distance and the display configuration in a case in which the distance between the operator and the object is a second distance shorter than the first distance are different from each other (e.g. as above, [0044]), and
wherein a display area of the operating information to be displayed on the display section in the case in which the distance between the operator and the object is the second distance is smaller than a display area of the operating information to be displayed on the display section in the case in which the distance between the operator and the object is the first distance (e.g. as above, [0044]),
wherein a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance is smaller than a size of characters of the operating information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance (e.g. Fig.3A-3C: reduction of display area as described in paragraph [0044] suggests the scaling down of the information; also [0100]: may change the display mode, or stop the display, of the displays 54 to 62 shown in Fig.7 according to the distance between the host vehicle and the object in the same manner as for the object information display described above; Examiner’s note: since display areas would be scaled down, this suggests that displays 54, 56, 58, 62 that contain characters of text may be scaled down, in which the characters would be smaller when the distance between operator and object is smaller).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Pretlove to configured displayed information, in the same conventional manner as taught by Sakaguchi as both deal with display of information in augmented reality. The motivation to combine the two would be that it would reduce the 

Further, Mitsuhashi teaches a device, 
wherein a number of characters of information to be displayed on a display section in a case in which a distance is a second distance is smaller than a number of characters of the information to be displayed on the display section in a case in which the distance is a first distance, wherein the number of characters of the information in both cases does not equal 0 (e.g. [0090]: it executes control so as to increase the volume of projection information (the number of characters) to be included in the wider projection range when the distance between the projector 20 and the base pad 30 (paper 32) increases and to decrease the volume of projection information (the number of characters) to be included in the projection range when the distance between the projector 20 and the base pad 30 (paper 32) is smaller; Examiner’s note: this suggests cases where number of characters are reduced, and does not equal 0).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Pretlove and Sakaguchi to maintain projection size of characters, in the same conventional manner as taught by Mitsuhashi as both deal with displaying information with a reduced display area. The motivation to combine the two would be that it would ensure that the projection size of the information (the size of the individual characters) remains unchanged even if the projection range (display area size) changes (see [0090]).

claim 10 and system claim 19, claim(s) 10, 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 10, 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 5, Pretlove teaches a device, wherein the operating information includes first information representing a current state of the robot and second information different from the first information (e.g. as above, [0072]: control panel may consist of a display part which may show a menu main item text or a graphic, such as online readings; other selections may be made to call up a menu, select from a menu other items such as stored data, trends, maintenance history, documentation; Examiner’s note: this shows that other information aside from online readings (current state) may be provided).

In regards to display claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, the combination of Pretlove, Sakaguchi and Mitsuhashi teaches a device, wherein a number of pieces of the second information to be displayed on the display section in the case in which the distance between the operator and the robot is the second distance shorter than the first distance is smaller than a number of pieces of the second information to be displayed on the display section in the case in which the distance between the operator and the robot is the first distance (e.g. Sakaguchi, [0100]: may change the display mode, or stop the display, of the displays 54 to 62 shown in Fig.7 according to the distance between the host vehicle and the object in the same manner as for the object information display described above; Examiner’s note: since display areas may be stopped when the distance between operator and object is smaller, this suggests that the number of pieces of information displayed may be smaller).

In regards to display claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 9, the combination of Pretlove, Sakaguchi and Mitsuhashi teaches a device, wherein the distance between the operator and the robot is a distance between the display section and the robot (e.g. Pretlove as above, [0001]: robot; Sakaguchi as above, [0044]: when the distance between the host vehicle and an object; Examiner’s note: where the vehicle may be viewed as the display section and/or the operator as the vehicle is displaying the information and the operator would be within the vehicle).

In regards to display claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pretlove, Sakaguchi and Mitsuhashi as applied to claims 1, 10 above, and further in view of Mullins (US 2018/0332266 A1).

In regards to claim 4, the combination of Pretlove, Sakaguchi and Mitsuhashi teaches the device of claim 1, wherein the operating information is displayed on the display section in the case in which the (e.g. Sakaguchi as above, [0044]), but does not explicitly teach the device, wherein attention-seeking information is displayed on the display section in the case in which the distance between the operator and the robot is the second distance.

	However, Mullins teaches a device, wherein attention-seeking information is displayed on the display section in the case in which the distance between the operator and the object is the second distance (e.g. [0096]: the presentation module 312 presents an alert on the display of the vehicle that notifies a driver of the vehicle that the distance between the vehicle and the physical object 104 is less than the threshold distance).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Pretlove, Sakaguchi and Mitsuhashi to display warnings, in the same conventional manner as taught by Mullins as both deal with display of information. The motivation to combine the two would be that it would alert the user to the fact that the robot is close.

In regards to display claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pretlove, Sakaguchi and Mitsuhashi as applied to claims 1, 10 above, and further in view of Bennett et al. (US 2019/0099134 A1).

claim 7, the combination of Pretlove, Sakaguchi and Mitsuhashi teaches the device of claim 1, but does not explicitly teach the device, wherein a color of the operating information to be displayed on the display section in a case in which a speed of the robot is a first speed and a color of the operating information to be displayed on the display section in a case in which the speed of the robot is a second speed higher than the first speed are different from each other.

However, Bennett teaches a device, wherein a color of the information to be displayed on the display section in a case in which a speed is a first speed and a color of the information to be displayed on the display section in a case in which the speed is a second speed higher than the first speed are different from each other (e.g. [0101]: display motion characteristic information to a user, e.g., listing numerical values for current and baseline characteristics, such as gait speed, step width, step length, etc.; in some example, the computer system 102 may use color coding to indicate what ranges the values are in, e.g., different color codes for being below, at, or above, a baseline value metric).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Pretlove, Sakaguchi and Mitsuhashi to display information in different colors, in the same conventional manner as taught by Bennett as both deal with display of information. The motivation to combine the two would be that it would allow the indication of ranges the values are in (see [0101]).

In regards to display claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pretlove, Sakaguchi and Mitsuhashi as applied to claims 1, 10 above, and further in view of Jordan (US Pat. 6,172,428 B1).

In regards to claim 8, the combination of Pretlove, Sakaguchi and Mitsuhashi teaches the device of claim 1, wherein the operating information is displayed on the display section in a case in which a speed of the robot is a first speed (e.g. Pretlove as above, [0072]: control panel may consist of a display part which may show a menu main item text or a graphic, such as online readings; online readings such as rpm (speed)), but does not explicitly teach the device, wherein attention-seeking information is displayed on the display section in a case in which the speed of the robot is a second speed higher than the first speed.

However, Jordan teaches a device, wherein attention-seeking information is displayed on the display section in a case in which the speed of the object is a second speed higher than the first speed (e.g. c.18 L.38-53: an icon warning displaying a rabbit may be used to indicate that the operating speed of a gen-set is too fast).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Pretlove, Sakaguchi and Mitsuhashi to display warnings, in the same conventional manner as taught by Jordan as both deal with display of information. The motivation to combine the two would be that it would alert the user to important information.

claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612